DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EDWIN R. JONAS, III,
                              Appellant,

                                      v.

  LINDA B. JONAS, individually and as Trustee of a constructive trust;
                 and NANCY GOLD, individually,
                             Appellees.

                              No. 4D13-1438

                           [December 10, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lucy Chernow Brown, Judge; L.T. Case No.
502002CA005708AH.

  Roderick V. Hannah of Roderick V. Hannah, P.A., Hollywood, for
appellant.

   Eric C. Christu of Shutts & Bowen, LLP, West Palm Beach, for appellee
Linda B. Jonas.

WARNER, J.

   Appellant challenges the trial court’s dismissal of his action collaterally
attacking a domesticated foreign judgment on the grounds of comity, and
the principles of priority. The court determined that these proceedings
arose out of a New Jersey divorce, and taking jurisdiction would interfere
with New Jersey’s exercise of jurisdiction. We affirm.

   In 1997, the appellee/former wife domesticated judgments in Florida
which arose from the parties’ New Jersey divorce. Those decrees awarded
the former wife judgments for unpaid alimony and child support. The New
Jersey court also directed the establishment of a constructive trust to be
funded with properties owned by the appellant/former husband, which it
instructed the former wife to sell. In its order, the court provided that the
former wife may pay the judgments from these funds if the former husband
otherwise defaulted on his obligations.
   Five years later, in 2002, the former husband filed suit in Florida
collaterally attacking the domesticated foreign judgment, for breach of
trust, breach of fiduciary duty and negligence.      He demanded an
accounting of the New Jersey constructive trust as he claimed that the
former wife had mismanaged the assets of the trust, and the judgments
should have been paid from the constructive trust proceeds. Thus, he
claimed that the domesticated judgments should be satisfied.

   The proceedings became complicated, and several orders of the Florida
courts required the former husband to return to New Jersey to litigate the
trust issues. He had filed proceedings to litigate the issue in New Jersey,
but the New Jersey court denied his requests for accounting without
prejudice, because he had absconded from the jurisdiction. The court
ruled that if he would return to the state, those claims would be
considered.1

    In the meantime, the former husband moved to Montana, and the
former wife also domesticated the judgments in Montana. The former
husband made the same claims in Montana as he did in Florida and
litigated those claims. The Montana courts declined jurisdiction, requiring
the former husband to return to New Jersey, as demanded by the New
Jersey courts, to litigate the matter.

   Not to be deterred, the former husband filed a second amended
complaint in Florida again raising the same claims. Upon motion by the
former wife, the trial court dismissed the claims based upon priority and
comity.

    On appeal, the former husband claims that Florida has subject matter
jurisdiction to adjudicate a collateral attack on a domesticated judgment,
citing to Nichols v. Nichols, 613 So. 2d 137, 139 (Fla. 4th DCA 1993), which
holds that a foreign judgment, domesticated in Florida, can be collaterally
attacked based upon extrinsic fraud. Nichols is inapplicable. The former
husband is not challenging the validity of the New Jersey judgment; he is
claiming that the Florida domesticated judgment should have been
satisfied through application of the funds in the constructive trust. All of
his claims revolve around the management of the constructive trust by the
former wife and the application of its proceeds to satisfying his obligations
to her. Nichols does not control this case.


1 Also delaying further proceedings in Florida was the former husband’s
bankruptcy.


                                     2
    Instead, principles of comity and priority required the court to decline
jurisdiction, as the trial court properly found. Proceedings involving this
family began in New Jersey in the 1990s. The courts of that state assumed
jurisdiction, adjudicated the alimony obligations and child support, and
directed the establishment of the constructive trust which is the source of
much of the litigation here. Although ordered to appear in New Jersey, the
former husband has refused and absconded. When the former husband,
through counsel, sought an accounting of the constructive trust,
complaining that the former wife was mismanaging the funds and not
using them to satisfy his obligations, the New Jersey courts determined
that those claims could be considered when the former husband returned
to New Jersey. These orders were appealed and affirmed by the New Jersey
courts. Thus, the former husband can obtain the relief he seeks in New
Jersey.

   Comity requires the courts of this state to refrain from exercising
jurisdiction in this case. The New Jersey courts have prior jurisdiction
and have demanded that, in order to obtain relief, the former husband
return to their jurisdiction, from which he absconded.

        When a court is confronted with an action that would
      involve it in a serious interference with or usurpation of this
      continuing power, ‘considerations of comity and orderly
      administration of justice demand that the nonrendering court
      should decline jurisdiction * * * and remand the parties for
      their relief to the rendering court, so long as it is apparent that
      a remedy is available there.’

Mann Mfg, Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th Cir. 1971) (footnote
omitted); see also Cermesoni v. Maneiro, 144 So. 3d 627, 630 (Fla. 3d DCA
2014) (quoting Mann). The Montana court also followed that principle
when the former husband sought the same relief there. Consistent with
the Montana court, we too require the former husband to return to New
Jersey to pursue his relief.

    While the principle of priority also applies, as New Jersey was the first
court to assert jurisdiction, see Siegel v. Siegel, 575 So. 2d 1267 (Fla.
1991), the usual remedy in such cases is to stay the subsequent
proceeding in favor of the prior proceeding. Under the circumstances of
this case, however, the court did not err in dismissing the case rather than
issuing a stay. This litigation has been pending in the Florida courts for
twelve years. Prior orders of the Florida trial courts have determined that
New Jersey is the appropriate forum, yet the former husband has failed to
litigate in that forum. The interests of judicial economy and finality require

                                      3
that this action in Florida come to an end. If the former husband is
successful in having the judgments in New Jersey satisfied, he can file
those satisfactions in Florida and the domesticated judgments will also be
satisfied.

   Having been told by two states that he must pursue his claims in New
Jersey, the former husband should do so. We affirm the ruling of the trial
court.

TAYLOR and KLINGENSMITH, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    4